UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K/A-2 Amendment No. 2 (MARK ONE) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-129388 REDTONE ASIA, INC (Exact Name of registrant as specified in its charter) Nevada 71-098116 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Unit 15A, Plaza Sanhe, No. 121,Yanping Road, JingAn District, 200042 Shanghai, PRC (Address of principal executive offices) (Zip Code) ) Registrant’s telephone number, including area code (86) 6103 2230 Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $0.0001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act. o Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (of for such shorter period that the registrant was required to submit and post such files). Yes oNo x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The issuer’s revenues for its most recent fiscal year were $8,423,049. The aggregate market value of voting and non-voting stock held by non-affiliates of the registrant as of May 31, 2012 was $-0-.Although listed on the OTCBB under the symbol RTAS, there is currently no active trading for the registrant’s common stock. Therefore, the aggregate market value of the stock is deemed to be $-0-. At the date of this report, there were 282,315,325 outstanding shares of Redtone Asia, Inc. Common Stock, $0.0001 par value. Documents Incorporated by Reference: None Transitional Small Business Disclosure Format (check one) Yes o No x 1 Explanatory Note This Amendment No.2 on Form 10-K/A-2 amends the registrant’s Annual Report on Form 10-K and Form 10-K/A for the fiscal year ended May 31, 2012as filed with the Securities and Exchange Commission by the registrant on August 29, 2012, and August 31, 2012 respectively. This Amendment is filed to reflect the correct name of the registrants’Chief Financial Officer, Hui Nooi Ng as listed under Item 15.No other items are being amended except as described in this Explanatory Note and this Amendment does not reflect any events occurring after the filing of the original Annual Report on Form 10-K for the fiscal year ended May 31, 2012. TABLE OF CONTENTS PART I ITEM 1.
